 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   SAMUEL ARCHULETA,                          1:18-cv-00693-LJO-GSA-PC
12                Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                RECOMMENDATIONS
13         vs.                                  (ECF No. 14.)
14   K. FOUNLONG, et al.,                       ORDER DISMISSING THIS CASE, WITH
                                                PREJUDICE, FOR FAILURE TO STATE A
15               Defendants.                    CLAIM
16                                              ORDER THAT DISMISSAL IS SUBJECT TO
                                                28 U.S.C. § 1915(g)
17
                                                ORDER FOR CLERK TO CLOSE CASE
18

19

20          Samuel Archuleta (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to
22   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On February 12, 2019, findings and recommendations were entered, recommending that
24   this action be dismissed based on Plaintiff=s failure to state a claim upon which relief may be
25   granted under §1983. (ECF No. 14.) Plaintiff was granted fourteen days in which to file
26   objections to the findings and recommendations. (Id.) The fourteen-day time period has
27   expired, and Plaintiff has not filed objections or otherwise responded to the findings and
28   recommendations.

                                                   1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1.     The Findings and Recommendations issued by the Magistrate Judge on February
 7                 12, 2019, are adopted in full;
 8          2.     This action is dismissed, with prejudice, based on Plaintiff=s failure to state a
 9                 claim upon which relief may be granted under § 1983;
10          3.     This dismissal is subject to the “three-strikes” provision set forth in 28 U.S.C. §
11                 1915(g); See Harris v. Mangum, 15-15054, 863 F.3d 1133, 1143 (9th Cir. 2017);
12                 and
13          4.     The Clerk of Court is directed to close this case.
14
     IT IS SO ORDERED.
15

16      Dated:    March 8, 2019                            /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
